Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 12 and new claims 37-38 are allowable. Claims 9-10 and 12, previously withdrawn species from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 12/6/2021, is hereby withdrawn and the other species of claims 9-10 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4, 6-7, 9-10, 12-13, 22-28 and new claims 37-47 are under consideration in the instant Office Action.


Withdrawn Rejections
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot in view of the claim being cancelled.
The rejection of claims 1-7, 9-10, 12-14, 16-19, 22-28 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims.
The rejection of claims 1-7, 9-10, 12-14, 16-19, 22-28 and 34  on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 21, 39,38, 41, 43, 50-52, 56, 65, 67-68, 71-74 of copending Application No. 16/943,123 is withdrawn in view applicant’s arguments being found persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of six specific CDRs or VHRs or heavy and light chain variable regions that include these six specific CDRs or VHRs make up a unique antibody. The antibodies of independent claims 9, 12 and 37-38 are allowed because the prior art fails to teach the specific six CDR combinations required for the instantly claimed antibodies. All of the HVR-H2 sequences of the different antibodies are not taught or obvious over the prior art. All of the claimed heavy chain variable regions sequences are not taught or obvious over the prior art. The art fails to teach any of the specific SIX HVR combinations or the heavy and light  chain variable region sequence combinations that make up the specifically claimed antibodies against human MS4A4A. Therefore, these claimed antibodies are not known or obvious over the prior art and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia DeRenzo on 6/9/2022.

The application has been amended as follows: 

Amend claim 9:
	From: “…SEQ ID NOs: 5, 2, 39,57,76 and 87…” 
To: “…SEQ ID NOs: 5, 21, 39,57,76 and 87…”

Amend claim 28:
	From: “ … (a) an antigen facilitating transport across the blood brain barrier: (b) an antigen facilitating transport across the blood brain selected from…”
To: “ … (a) an antigen facilitating transport across the blood brain barrier, wherein the antigen facilitating transport across the blood brain selected is from…”;
From: “ …(c) a disease causing agent…”
To: : “ …(b) a disease causing agent…”;

From: “…(d) ligands and/or proteins…”
To: “…(c) ligands and/or proteins…”;

From: “…(e) a protein, lipid…”
To: “…(d) a protein, lipid…”.

Conclusion
Claims 1-4, 6-7 ,9-10, 12-13, 22-28, 37-47 are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649